Per Curiam.
The appellant, Hattie Maria Glass, and the'respondent, William Henry Glass, intermarried in May, 1917. At that time the respondent had *639passed in age Ms seventy-seventh year. In January, 1920, the appellant instituted this action for a divorce and for a share of the respondent’s property holdings. At the hearing, the court granted the appellant a divorce, and awarded her from the respondent’s separate property the sum of fifteen thousand dollars in cash and certain real property valued at five thousand dollars. This appeal questions only the property award.
It is our opinion that the appellant obtained all the property to which she can justly lay claim. The evidence makes it clear that the respondent’s wealth constituted the sole attraction which induced the appellant to enter into the marriage. She admits that she had no love or affection for the respondent at the time of the marriage, and while she says that she then had regard for him, even that the evidence leaves in doubt. At the time of the marriage, she had no thing, in the way of property. The marriage has put upon her no infirmity or increase of burden, and it is clear that the unhappy condition of the marriage relation was largely due to her own fault.
The statute (Rem. Code, § 989) provides that the court, in granting a divorce, shall make such disposition of the property of the parties as shall appear just and equitable, having regard to the respective merits of the parties, the condition in which they will be left by the divorce, and to the party through whom the property was acquired. The trial court’s award was made in consonance with this statute and we tMnk it should not be disturbed.
Affirmed.